Citation Nr: 1809171	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  09-14 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left ankle disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Veteran served on active duty from January 1980 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of a VA RO.


FINDING OF FACT

The Veteran's left ankle disability is related to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for left ankle disability have been met.  38 U.S.C. §§ 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has granted the Veteran's claim.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 is moot with respect to this claim.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Turning to the facts in this case, with regard to the presence of a current disability, the Veteran has been diagnosed, for example in an August 2007 examination, with chronic left ankle swelling.  Furthermore, the Veteran is in receipt of a 100 percent rating for hypertensive heart disease with chronic congestive heart failure and pulmonary hypertension.  

With regard to the relationship between the Veteran's left ankle disability and his service-connected disability, the Board notes that clinicians, for example a cardiac specialist in March 2016 and a June 2012 clinician, have consistently assessed the Veteran's edema of the left extremity as a cardiac symptom.  With the Veteran in receipt of a 100 percent combined rating based on chronic congestive heart failure and pulmonary hypertension, service connection is accordingly granted.  

In making this finding, the Board acknowledges that VA examiners, most recently in June 2017, were unable to link the Veteran's left ankle swelling to his service.  None of the examination reports have, however, adequately addressed the evidence of record.  For example, the June 2017 examiner did not offer an etiological opinion because he found, despite stating that the Veteran indeed suffered from chronic swelling of the left ankle, that the Veteran did not suffer from a left ankle disability.  The medical evidence of record is thus in relative equipoise, and the Veteran's claim is granted.  








ORDER

Service connection for left ankle disability is granted.  



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


